     Case 2:20-cv-01517-GMN-BNW Document 8 Filed 10/23/20 Page 1 of 2




 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8
                                                       ***
 9
      Roger S. Atchley,                                       Case No. 2:20-cv-01517-GMN-BNW
10
                              Plaintiff,
11                                                            ORDER
             v.
12
      C of SS AMS,
13
                              Defendant.
14

15

16           Presently before the court is Plaintiff’s amended complaint. ECF No. 7. The Court

17   previously granted Plaintiff’s motion to proceed in forma pauperis but dismissed his complaint

18   because it was illegible. ECF No. 5. The Court gave Plaintiff leave to amend. Id. Because

19   Plaintiff is proceeding in forma pauperis, the Court now screens Plaintiff’s amended complaint.

20           II.     Screening the Complaint

21           Upon granting a request to proceed in forma pauperis, a court must screen the complaint

22   under 28 U.S.C. § 1915(e)(2). In screening the complaint, a court must identify cognizable

23   claims and dismiss claims that are frivolous, malicious, fail to state a claim on which relief may

24   be granted, or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

25   § 1915(e)(2). Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard

26   for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter,

27   668 F.3d 1108, 1112 (9th Cir. 2012). To survive § 1915 review, a complaint must “contain

28   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
     Case 2:20-cv-01517-GMN-BNW Document 8 Filed 10/23/20 Page 2 of 2




 1   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In considering whether the complaint is

 2   sufficient to state a claim, all allegations of material fact are taken as true and construed in the

 3   light most favorable to the plaintiff. Wyler Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d

 4   658, 661 (9th Cir. 1998) (citation omitted). Although the standard under Rule 12(b)(6) does not

 5   require detailed factual allegations, a plaintiff must provide more than mere labels and

 6   conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A formulaic recitation

 7   of the elements of a cause of action is insufficient. Id. Unless it is clear that the complaint’s

 8   deficiencies could not be cured through amendment, a plaintiff should be given leave to amend

 9   the complaint with notice regarding the complaint’s deficiencies. Cato v. United States, 70 F.3d

10   1103, 1106 (9th Cir. 1995).

11          Here, Plaintiff submitted the pro se form complaint for social security cases, but it is

12   largely blank. See ECF No. 7. Indeed, other than naming the parties and checking a box related to

13   jurisdiction, it provides no information. See id. Accordingly, Plaintiff fails to state a claim upon

14   which relief can be granted. The Court will, therefore, dismiss Plaintiff’s complaint with leave to

15   amend. If Plaintiff chooses to amend his complaint, he must do so by November 12, 2020.

16          IT IS ORDERED that Plaintiff’s amended complaint is dismissed without prejudice and

17   with leave to amend.

18          IT IS FURTHER ORDERED that the Clerk of Court must send Plaintiff another copy of

19   the pro se form complaint for social security cases.

20          IT IS FURTHER ORDERED that if Plaintiff chooses to amend his complaint, he must do

21   so by November 12, 2020. Plaintiff is advised that if he amends his complaint, he must fill out the

22   pro se form in its entirety, providing sufficient facts for the Court to determine if states a claim

23   upon which relief can be granted. Failure to comply with this order will result in a

24   recommendation to the district judge that this case be dismissed.

25          DATED: October 22, 2020

26
27                                                          BRENDA WEKSLER
                                                            UNITED STATES MAGISTRATE JUDGE
28


                                                   Page 2 of 2
